

116 HR 6892 IH: To amend the CARES Act to add requirements for the Main Street Lending Program related to non-profit organizations, small businesses, minority depository institutions, and community development financial institutions, and for other purposes.
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6892IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mrs. Beatty introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the CARES Act to add requirements for the Main Street Lending Program related to non-profit organizations, small businesses, minority depository institutions, and community development financial institutions, and for other purposes.1.Main Street Lending Program requirements(a)In generalSection 4003(c)(3)(D)(ii) of the CARES Act (15 U.S.C. 9042(c)(3)(D)(ii)) is amended—(1)by striking Nothing in this subparagraph shall limit the discretion of the Board of Governors of the Federal Reserve System to and inserting the following:(I)In generalThe Board of Governors of the Federal Reserve System shall; and(2)by adding at the end the following:(II)RequirementsIn carrying out subclause (I), the Board of Governors of the Federal Reserve System—(aa)shall make non-profit organizations and institutions of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) eligible for any program or facility established under such subclause; and(bb)shall—(AA)create a low-cost loan option tailored to the unique needs of non-profit organizations, including the ability to defer payments without capitalization of interest;(BB)solely for non-profit organizations that predominantly serve low-income communities (as determined by the Board of Governors), have the loans forgiven by the Secretary of the Treasury for a similar purpose to maintain payroll and operations provided under the Paycheck Protection Program, notwithstanding subsection (d)(3); and(CC)make any organization that meets the requirements of section 501(c)(4) of the Internal Revenue Code of 1986 eligible for any facility, but only if such organization has not made and will not make a contribution, expenditure, independent expenditure, or electioneering communication (within the meanings of such terms under the Federal Election Campaign Act of 1971), and has not undertaken and will not undertake similar campaign finance activities in State and local elections;.(b)DeadlineNot later than the end of the 5-day period beginning on the date of enactment of this Act, the Board of Governors of the Federal Reserve System shall issue such rules or take such other actions as may be necessary to implement the requirements made by the amendments made by this section.2.Options for small businesses and non-profits under the Main Street Lending Program(a)In generalSection 4003(c)(3)(D)(ii)(II) of the CARES Act (15 U.S.C. 9042(c)(3)(D)(ii)(II)), as added by section 1, if further amended by adding at the end the following:(cc)shall provide at least one low-cost loan option that small businesses, small non-profits, and small institutions of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) are eligible for that does not have a minimum loan size and includes the ability to defer payments without capitalization of interest, and, solely for small non-profit organizations that predominantly serve low-income communities, as determined by the Federal Reserve, have the loans forgiven by the Department of the Treasury for a similar purpose to maintain payroll and operations provided under the Paycheck Protection Program, notwithstanding section 4003(d)(3) of the CARES Act;.(b)DeadlineNot later than the end of the 5-day period beginning on the date of enactment of this Act, the Board of Governors of the Federal Reserve System shall issue such rules or take such other actions as may be necessary to implement the requirements made by the amendments made by this section.3.Treatment of CDFIs under the Main Street Lending Program(a)In generalSection 4003(c)(3)(D)(ii)(II) of the CARES Act (15 U.S.C. 9042(c)(3)(D)(ii)(II)), as amended by section 2, is further amended by adding at the end the following:(dd)shall authorize community development financial institutions to be eligible lenders under such program or facility; and(ee) shall provide resources, webinars, and technical assistance (using funds from such program or facility) to minority depository institutions and community development financial institutions that wish to be eligible lenders under such program or facility..(b)DeadlineNot later than the end of the 5-day period beginning on the date of enactment of this Act, the Board of Governors of the Federal Reserve System shall issue such rules or take such other actions as may be necessary to implement the requirements made by the amendments made by this section.